Matter of Wotherspoon (2014 NY Slip Op 05549)
Matter of Wotherspoon
2014 NY Slip Op 05549
Decided on July 30, 2014
Appellate Division, Second Department
Per Curiam.
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 30, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
PETER B. SKELOS
MARK C. DILLON
RUTH C. BALKIN, JJ.


2014-02877

[*1]In the Matter of Hugh Robert Wotherspoon, an attorney and counselor-at-law, resignor. (Attorney Registration No. 4060075) 
RESIGNATION tendered pursuant to 22 NYCRR 691.9 by Hugh Robert Wotherspoon, who was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on September 18, 2002.
Diana M. Kearse, Brooklyn, N.Y. (Mark F. DeWan of counsel), for Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts.
Hugh Robert Wotherspoon, Surrey, United Kingdom, resignor pro se.
PER CURIAM.


OPINION & ORDER
Hugh Robert Wotherspoon (hereinafter the resignor) has submitted an affidavit sworn to on March 4, 2014, wherein he tenders his resignation as an attorney and counselor-at-law (see  22 NYCRR 691.9). The resignor acknowledges in his affidavit that his resignation is freely and voluntarily rendered, that he is not being subjected to coercion or duress by anyone, that he has discussed his decision to resign with independent counsel, and that he is fully aware of the implications of its submission.
The resignor is a resident of the United Kingdom and was admitted to the practice of law in the United Kingdom. He states in his affidavit that he no longer practices law in New York or in the United Kingdom.
By letter dated February 10, 2014, the resignor informed the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts that on August 8, 2012, in the Crown Court at Carlisle, United Kingdom, he was convicted of sexual assault of a female. He also informed the Grievance Committee that on August 31, 2012, he was sentenced to supervision in the community for 36 months, directed to pay certain costs, directed to pay compensation to the complainant, and required to remain on the sex offenders registry for five years. He further informed the Grievance Committee that by order dated December 10, 2013, the Solicitors Disciplinary Tribunal suspended him from practicing as a solicitor in the United Kingdom for an indefinite period, and directed him to pay certain costs. The resignor acknowledges that if charges were predicated on the facts and circumstances underlying his criminal misconduct, he could not successfully defend himself on the merits against such charges.
The resignor acknowledges that his resignation is submitted subject to any application [*2]by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers' Fund for Client Protection pursuant to Judiciary Law § 90(6-a). He acknowledges the continuing jurisdiction of the Court to make such an order, which could be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90(6-a)(f) to be heard in opposition thereto.
The Grievance Committee recommends that the Court accept the resignor's proffered resignation and that his name be stricken from the roll of attorneys and counselors-at-law.
Inasmuch as the proffered resignation complies with the requirements of 22 NYCRR 691.9, it is accepted, and, effective immediately, the resignor is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
MASTRO, J.P., RIVERA, SKELOS, DILLON and BALKIN, JJ., concur.
ORDERED that the resignation of Hugh Robert Wotherspoon is accepted and directed to be filed; and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, Hugh Robert Wotherspoon is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that Hugh Robert Wotherspoon shall comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys (see  22 NYCRR 691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, Hugh Robert Wotherspoon shall desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if Hugh Robert Wotherspoon has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court